Mr. Justice "Wheeler
delivered the opinion of the court.
It does not appear upon what grounds the motion to quash was founded. The indictment charges that the appellant “ did bet at a certain gaming bank then and there exhibited and kept, called monte,” etc. This charge appears to us sufficiently certain and descriptive of the offense inhibited by the statute, and the indictment seems in all other respects to be sufficient.
There being in the record no statement of facts, bi.ll of exceptions or error apparent, we are of opinion that the judgment be affirmed.